Motion to dismiss plaintiffs appeal as of right from unanimous Appellate Division orders granting defendants’ motions to dismiss, respectively, plaintiffs notice of appeal and amended notice of appeal to the Appellate Division granted and the appeal dismissed, without costs, upon the ground that an appeal does not lie (NY Const, art VI, § 3; CPLR 5601). On the court’s own motion, plaintiffs appeal as of right from Appellate Division orders denying her cross motions to dismiss defendants’ motions dismissed, without costs, upon the ground that an appeal does not lie (NY Const, art VI, § 3; CPLR 5601).
Motion for leave to appeal denied.